*428ORDER
These are two consolidated petitions for certiorari in which the petitioner seeks review of two individual awards by an arbitrator.
After considering the arguments and memoranda, we are of the opinion that the petitioner has failed to demonstrate what adverse consequences will result from implementation of the awards pending a hearing on any motion to vacate in the Superior Court. Cf. Belanger v. Matteson, 115 R.I. 332, 350, 346 A.2d 124, 135 (1975).
Accordingly, both petitions for certiorari are denied and dismissed.